Citation Nr: 0926359	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-34 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1992 to June 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in pertinent part, granted 
service connection for generalized anxiety disorder and 
assigned a 30 percent rating effective the date the claim for 
service connection was received, March 23, 2005.  Thereafter, 
in a November 2006 rating decision, the RO increased the 
rating to 50 percent, effective March 23, 2005.  In November 
2007, the RO increased the rating to 70 percent, effective 
March 23, 2005.  As this is not the highest possible rating 
for this disability, the appeal continues.

A total disability rating based on individual unemployability 
(TDIU) has been assigned effective August 1, 2005.


FINDING OF FACT

Throughout the entire period of the claim the Veteran's 
generalized anxiety disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to multiple symptoms; there is no evidence of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a letter dated in April 2005, which was 
issued prior to the initial adjudication of the claim, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA. 
 Additionally, an April 2008 notice letter informed the 
Veteran as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in September 
2008, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and VA treatment records. 
 Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Generalized anxiety disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, which provides that a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran's generalized anxiety disorder is evaluated as 70 
percent disabling for the entire period of the claim.  The 
Veteran claims that he is entitled to a higher initial rating 
for his service-connected generalized anxiety disorder.

An August 2005 letter from a VA psychology intern notes that 
the Veteran attended 32 out of 39 weekly therapy 
appointments.  He has diagnoses of generalized anxiety 
disorder and panic disorder without agoraphobia.  His 
symptoms include the following:  unproductive 
worries/ruminations, panic attacks, forgetfulness, difficulty 
maintaining attention, irritability, and diminished sleep.  
These symptoms occur daily and have interfered significantly 
with his ability to function effectively in several arenas.  
For example, the Veteran had severe difficulty in adapting to 
stressful circumstances while working and he reacted with 
inappropriate anger and nervousness.  His emotional outbursts 
impacted the quality of his work and his relationships with 
superiors.  His already strained work relationships were 
further fractured by the frequency of his required medical 
appointments.  Therefore, he was unable to maintain 
employment and his contract was not renewed.  He also has 
limited ability to establish and maintain personal 
relationships.  Although he remains close to his family, he 
has few friends or social supports.  He has engaged in 
threatening behavior at home as a result of anger and 
anxiousness.  

A September 2005 VA behavioral health outpatient progress 
note indicates that the Veteran suffers from an extreme form 
of anxiety, tension, and agitation.  His response to 
psychiatric and general medical treatment is very poor.  He 
is unable to continue working at this time.  The exact 
diagnosis has not been established.  An addendum a few days 
later in September 2005 notes that the most definite 
diagnosis is generalized anxiety disorder, which is 
excessive, intense, and uncontrollable.  He suffers from 
agitation, irritability, and sleep disturbances, as well as 
recurrent, intrusive thoughts and dreams.  

The report of a December 2005 VA examination notes that the 
Veteran is in poor physical health because of his mental 
state.  It was noted that he was diagnosed with dysthymia and 
generalized anxiety disorder, and that he has a GAF score of 
55.  The Veteran has no history of psychiatric 
hospitalization.  However, he has been taking psychotropic 
medication since age 22.  He reported that his current 
medication regimen includes Zolpidem for sleep, Valium for 
anxiety, and Wellbutrin for depression.  The Veteran reported 
quitting his last job in telecommunications because he was 
missing too much work and used up all of his leave time.  He 
has been married for six years to his current wife.  He has 
two children from a prior marriage.  He stated that he has 
two brothers with whom he gets along well.  However, he 
stated that he does not have friends.  He described himself 
as socially avoidant and anxious in social situations.  

Mental status exam revealed that he was casually dressed with 
okay grooming and hygiene.  He shook his leg constantly and 
displayed a relatively high level of anxiety both through 
hyperactivity and fidgeting, as well as stuttering, which the 
examiner felt was obviously related to anxiety.  The examiner 
described difficulty conducting the exam in that establishing 
and maintaining rapport was more challenging than during a 
typical exam.  The Veteran's speech was easy to understand.  
His speech was logical and focused at all times.  The Veteran 
described himself as irritable, tending to become easily 
overwhelmed by multiple types of frustrations.  He stated 
that he has broken a telephone or vase when angry; but, he 
did not appear to be truly aggressive, destructive, or 
violent.  There is no history of domestic violence.  The 
Veteran reported having some obsessive tendencies related to 
his anxiety disorder.  He reported an erratic energy level.  
He reported low self-esteem and self-confidence.  He 
described his concentration as terrible.  The examiner 
diagnosed the Veteran with generalized anxiety disorder.  His 
GAF score was reported to be 55, indicating moderate 
impairment of functioning.  The examiner opined, after review 
of the records and exam of the Veteran, that the Veteran has 
episodes of panic and agoraphobia; he appears to be 
moderately impaired in his overall functioning, with a 
history of sleep disturbance, chronic anxiety, dysphoric 
mood, social avoidance, and under employment.  

An April 2006 facsimile letter from the psychologist who 
conducted the December 2005 VA exam notes that the although 
the Veteran is quite impaired by his anxiety, he should not 
be considered unemployable.  

A March 2006 letter from a VA staff psychologist notes that 
the Veteran continues to experience depression, anxiety, 
panic symptoms, and irritability on a daily basis.  Due to 
his difficulty regulating his emotions, he has a great deal 
of trouble accomplishing normal tasks in his role of being a 
house husband.  His impulsivity is such that in recent weeks 
he punched a hole in his car windshield out of frustration, 
and he engaged in other impulsive destruction of his own 
property.  His depression makes it difficult for him to 
function at times.  He is prone to becoming obsessively 
focused on a task and in doing so he ignores other tasks 
which might have greater priority.  He is under great stress 
dealing with financial, marital, and parenting pressures.  He 
suffers from generalized anxiety disorder, depression, and 
significant features of borderline personality disorder.  The 
severity of these conditions is such that he is unable to 
engage in competitive employment situations.  His prognosis 
remains uncertain.  

VA behavioral health outpatient records note that the Veteran 
was seen for psychotherapy in group sessions from April 2006 
through November 2007.  He reported on continuing problems 
with stress, physical symptoms, and anxiety.  Bipolar 
disorder was also diagnosed.

A May 2006 VA behavioral health progress note indicates that 
the Veteran's condition has considerably worsened since the 
September 2005 entry.  In addition to anxiety, panic 
disorder, hypertension, auditory defect, and severe family 
pressures, the Veteran has developed sarcoidosis.  His 
prognosis is guarded and the VA psychiatrist felt that the 
Veteran is totally incapable to return to work and is 
chronically dysfunctional.  

An October 2006 letter from the Veteran's VA psychologist 
notes that the Veteran continues to experience depression, 
anxiety, panic, and irritability on a daily basis.  Due to 
his difficulty regulating his emotions, he has a great deal 
of trouble accomplishing normal tasks.  He has significant 
stresses; however, he has become a little more stable in that 
he does not seem to be having the same intensity of rage 
reactions that were noted previously.  His diagnoses include 
generalized anxiety disorder, depression, and significant 
features of borderline personality disorder.  The severity of 
these conditions is such that he is unable to engage in 
competitive employment situations.  

A May 2007 behavioral health outpatient progress note 
indicates that the Veteran was feeling quite anxious and was 
noticing compulsive hand washing.  He was instructed to 
discontinue the medication Gabapentin, try Abilify, and 
follow up in one week.  

VA progress notes from June and July 2007 note depression 
over the chronicity of his medical and psychiatric problems.  
The Veteran reported being generally stable; however, he was 
experiencing high levels of anxiety and regular panic 
attacks.  He has been able to function in some ways through 
avoidance.  For example, he did not attend a bachelor party 
for his brother-in-law.  He indicated that his home life is 
more stable.  

Another July 2007 VA progress note indicates that the Veteran 
has generalized anxiety disorder and likely atypical bipolar 
disorder.  His Lithium Carbonate was increased and he was 
noted to continue on Valium and Quetiapine.  

An August 2007 VA progress note indicates that the Veteran 
has been verbally and physically more rageful the past month.  
Medication changes were considered.  Another August 2007 VA 
progress note indicates a GAF score of 45.  Medication was 
changed.  The Veteran was noted to be calmer but his 
irritability and dysthymia persist.  

An October 2007 VA behavioral health progress note indicates 
that the Veteran was seen for atypical bipolar disorder 
follow up.  He presented with irritability, depressed mood, 
suicidal thoughts without intent, and seething anger.  He 
complained of racing thoughts and difficulty sleeping.  
Medications were slightly altered.  Another October 2007 VA 
progress note indicates that the Veteran was seen for a 
follow-up appointment for recurrent depression and anxiety.  
He appeared less anxious and depressed overall but still 
complained of thinking about suicide in the evening.  So far 
he expressed no intent.  His GAF score was noted to be 45.  

A November 2007 VA behavioral health progress note indicates 
that the Veteran reported that his mind races at night, 
causing difficulty sleeping at night and tiredness during the 
day.  He was otherwise tolerating the medication.  He 
appeared no less depressed or irritable.  Medication was 
increased.  

A November 2007 VA mental health intake report notes a GAF 
score of 45.  The Veteran was referred because he had 
requested more intense, inpatient treatment.  He reported 
suicidal ideation that can become racing thoughts.  He thinks 
of crashing his truck but has stated that he would not act on 
this because of his children.  To deal with his irritability 
he will go to his bedroom for a timeout.  He avoids crowds, 
particularly where people may know him.  He becomes very 
anxious in crowds.  He gave evidence of medication 
noncompliance in that he will stop medications or change 
doses without consulting the doctor.  Mental status exam 
revealed that the Veteran was casually and appropriately 
dressed.  He appeared clean.  He was pleasant and 
cooperative.  He became more relaxed as the intake meeting 
went along.  He was attentive, listening and asking questions 
with appropriate gestures and eye contact.  His mood was 
slightly anxious but it became more relaxed as the meeting 
went along.  His affect was blunted.  His thought process was 
organized and thought content was clear with no evidence of 
psychosis.  He denied any psychotic issues.  He stated that 
he experiences racing thoughts frequently but this was not 
evidenced during the meeting, as the Veteran was able to stay 
on topic and follow appropriately.  He complained of having 
frequent anxiety attacks; however, this was also not shown 
during the meeting.  He described situations of irritability 
and difficulty controlling his anger, resulting in verbal 
outbursts.  He denied physical altercations.  He described 
having suicidal thoughts all the time (described as racing 
thoughts) but said he would never act on them because of his 
children.  He was seen as goal and future focused with 
hopefulness expressed about getting better.  

The Veteran's symptoms described above warrant the currently 
assigned 70 percent rating, but no higher.  Although the 
evidence of record reflects that the Veteran's treating 
psychologists determined that the Veteran is unemployable due 
to his generalized anxiety disorder, depression, and 
borderline personality, the December 2005 VA examiner did not 
reach the same conclusion.  Moreover, VA records behavior 
health progress notes indicate that the Veteran is 
unemployable due to his psychiatric problems as well as his 
medical problems.  Additionally, the evidence does not 
reflect that he has memory loss for names of close relatives 
or himself or that he is in persistent danger of hurting 
himself or others.  In this regard, while suicidal ideation 
was reported at times, he indicated he would not act on such.  
As for other symptoms, VA treatment records do not reflect 
any gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, inability to maintain minimal personal hygiene, or 
disorientation to time or place.  Thus, a 100 percent 
schedular rating is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   

At no time during the appeal period has the Veteran's 
service-connected generalized anxiety disorder been 
manifested by greater disability than contemplated by the 
currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's generalized 
anxiety disorder, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

As noted above, the Veteran has been awarded TDIU as of 
August 2005.









ORDER

Entitlement to a rating in excess of 70 percent rating for 
generalized anxiety disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


